Title: Thursday 10th of August 1780
From: Adams, John Quincy
To: 


       This morning we got up breakfasted and went down to Go away in the Nine o clock boat. When we got to the wharf we met Mr. Appleton and an Englishman whose name is Du Shan. They came with us to Amsterdam. We pass’d along not quite so beautiful a Country as we have Generally. At about 1 o clock we arrived at Haerlem of which I will take a short Description from that same book.
       I have taken all that is remarkable. At about 4 o clock we set away from Haerlem and arrived at Amsterdam at about Six o clock. We walked about 2 Miles and took our lodgings at l’Hotel des Armes d’Amsterdam. As we were coming along we met several american Gentlemen and among others Mr. Bradford who went to America with me last summer. Mr. Appleton went and took his lodgings a la premiere Bible where those American gentlemen live at present.
       J Q Adams 1780
      